Citation Nr: 0912567	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-16 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment provided from July 22, 2007, to July 28, 
2007 at Methodist Hospital North in Memphis, Tennessee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1947 to March 
1968 and from July 1983 to July 1985.

This matter is on appeal from the Department of Veterans 
Affairs (VA) Medical Center (MC) in Memphis, Tennessee.  

A hearing was held in March 2009, by means of video 
conferencing equipment with the appellant in Nashville, 
Tennessee, before the undersigned Acting Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
medical appeal file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran sought emergency treatment at Helena Regional 
Hospital in Arkansas on July 21, 2007.  He was evacuated by 
helicopter to Methodist Hospital North that same day.  Once 
at Methodist Hospital North, he was assessed in the emergency 
department and then admitted.  He underwent gall bladder 
surgery a few days later, on July 24 and was released from 
Methodist Hospital North on July 28.  The VA Medical Center 
in Memphis, Tennessee, determined that the claim had been 
approved for authorization of care and payment authorized up 
until the point that the Veteran was released from the 
emergency department and admitted to Methodist Hospital 
North.  Payment was not authorized past July 21, 2007.

VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2008).

While this claim was pending, the statutes that provide for 
reimbursement or payment of non-VA emergency treatment were 
amended, effective October 10, 2008.  Pub.L. 110-387, Title 
IV, § 402(a), 122 Stat. 4123.

38 U.S.C.A. § 1728 now reads:

(a) The Secretary shall, under such regulations as the 
Secretary prescribes, reimburse veterans eligible for 
hospital care or medical services under this chapter for the 
customary and usual charges of emergency treatment (including 
travel and incidental expenses under the terms and conditions 
set forth in section 111 of this title) for which such 
veterans have made payment, from sources other than the 
Department, where such emergency treatment was rendered to 
such veterans in need thereof for any of the following:

(1) An adjudicated service-connected 
disability. 

(2) A non-service-connected disability 
associated with and held to be 
aggravating a service-connected 
disability. 

(3) Any disability of a veteran if the 
veteran has a total disability permanent 
in nature from a service-connected 
disability. 

(4) Any illness, injury, or dental 
condition of a veteran who-- 

(A) is a participant in a vocational 
rehabilitation program (as defined 
in section 3101(9) of this title); 
and 

(B) is medically determined to have 
been in need of care or treatment to 
make possible the veteran's entrance 
into a course of training, or 
prevent interruption of a course of 
training, or hasten the return to a 
course of training which was 
interrupted because of such illness, 
injury, or dental condition. 

(b) In any case where reimbursement would be in order under 
subsection (a) of this section, the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of emergency treatment directly--

(1) to the hospital or other health 
facility furnishing the emergency 
treatment; or 

(2) to the person or organization making 
such expenditure on behalf of such 
veteran. 

The amendments also included the definition of the term 
"emergency treatment" as having the same meaning given to 
the term in 38 U.S.C.A. § 1725(f)(1).  38 U.S.C.A. § 1728(c).

Under 38 U.S.C.A. § 1725, "emergency treatment" is defined 
as:

medical care or services furnished, in the judgment of the 
Secretary-- 

(A) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable; 

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and 

(C) until-- 

(i) such time as the veteran can be 
transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or 

(ii) such time as a Department facility 
or other Federal facility accepts such 
transfer if-- 

(I) at the time the veteran could 
have been transferred safely to a 
Department facility or other Federal 
facility, no Department facility or 
other Federal facility agreed to 
accept such transfer; and 

(II) the non-Department facility in 
which such medical care or services 
was furnished made and documented 
reasonable attempts to transfer the 
veteran to a Department facility or 
other Federal facility. 

Alternatively, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1008 (2008).  38 U.S.C.A. 
§ 1725 was also amended in October 2008.  The new version 
reads:

(a) General authority.--(1) Subject to subsections (c) and 
(d), the Secretary shall reimburse a veteran described in 
subsection (b) for the reasonable value of emergency 
treatment furnished the veteran in a non-Department facility.

(2) In any case in which reimbursement is 
authorized under subsection (a)(1), the 
Secretary, in the Secretary's discretion, 
may, in lieu of reimbursing the veteran, 
make payment of the reasonable value of 
the furnished emergency treatment 
directly--

(A) to a hospital or other health 
care provider that furnished the 
treatment; or 

(B) to the person or organization 
that paid for such treatment on 
behalf of the veteran. 

(b) Eligibility.--(1) A veteran referred to in subsection 
(a)(1) is an individual who is an active Department health-
care participant who is personally liable for emergency 
treatment furnished the veteran in a non-Department facility.

(2) A veteran is an active Department 
health-care participant if--


(A) the veteran is enrolled in the 
health care system established under 
section 1705(a) of this title; and 

(B) the veteran received care under 
this chapter within the 24-month 
period preceding the furnishing of 
such emergency treatment. 

(3) A veteran is personally liable for 
emergency treatment furnished the veteran 
in a non-Department facility if the 
veteran--

(A) is financially liable to the 
provider of emergency treatment for 
that treatment; 

(B) has no entitlement to care or 
services under a health-plan 
contract (determined, in the case of 
a health-plan contract as defined in 
subsection (f)(2)(B) or (f)(2)(C), 
without regard to any requirement or 
limitation relating to eligibility 
for care or services from any 
department or agency of the United 
States); 

(C) has no other contractual or 
legal recourse against a third party 
that would, in whole or in part, 
extinguish such liability to the 
provider; and 

(D) is not eligible for 
reimbursement for medical care or 
services under section 1728 of this 
title. 

(c) Limitations on reimbursement.--(1) The Secretary, in 
accordance with regulations prescribed by the Secretary, 
shall--

(A) establish the maximum amount 
payable under subsection (a); 

(B) delineate the circumstances 
under which such payments may be 
made, to include such requirements 
on requesting reimbursement as the 
Secretary shall establish; and 

(C) provide that in no event may a 
payment under that subsection 
include any amount for which the 
veteran is not personally liable. 

(2) Subject to paragraph (1), the 
Secretary may provide reimbursement under 
this section only after the veteran or 
the provider of emergency treatment has 
exhausted without success all claims and 
remedies reasonably available to the 
veteran or provider against a third party 
for payment of such treatment.

(3) Payment by the Secretary under this 
section on behalf of a veteran to a 
provider of emergency treatment shall, 
unless rejected and refunded by the 
provider within 30 days of receipt, 
extinguish any liability on the part of 
the veteran for that treatment. Neither 
the absence of a contract or agreement 
between the Secretary and the provider 
nor any provision of a contract, 
agreement, or assignment to the contrary 
shall operate to modify, limit, or negate 
the requirement in the preceding 
sentence.

(d) Independent right of recovery.--(1) In accordance with 
regulations prescribed by the Secretary, the United States 
shall have the independent right to recover any amount paid 
under this section when, and to the extent that, a third 
party subsequently makes a payment for the same emergency 
treatment.

(2) Any amount paid by the United States 
to the veteran (or the veteran's personal 
representative, successor, dependents, or 
survivors) or to any other person or 
organization paying for such treatment 
shall constitute a lien in favor of the 
United States against any recovery the 
payee subsequently receives from a third 
party for the same treatment.

(3) Any amount paid by the United States 
to the provider that furnished the 
veteran's emergency treatment shall 
constitute a lien against any subsequent 
amount the provider receives from a third 
party for the same emergency treatment 
for which the United States made payment.

(4) The veteran (or the veteran's 
personal representative, successor, 
dependents, or survivors) shall ensure 
that the Secretary is promptly notified 
of any payment received from any third 
party for emergency treatment furnished 
to the veteran. The veteran (or the 
veteran's personal representative, 
successor, dependents, or survivors) 
shall immediately forward all documents 
relating to such payment, cooperate with 
the Secretary in the investigation of 
such payment, and assist the Secretary in 
enforcing the United States right to 
recover any payment made under subsection 
(c)(3).

(e) Waiver.--The Secretary, in the Secretary's discretion, 
may waive recovery of a payment made to a veteran under this 
section that is otherwise required by subsection (d)(1) when 
the Secretary determines that such waiver would be in the 
best interest of the United States, as defined by regulations 
prescribed by the Secretary.

It is unclear as to whether the Veteran is eligible for 
reimbursement under 38 U.S.C.A. § 1728.  The Veteran's 
duplicate combined health record reflects that he is in 
receipt of a 100% schedular rating for arteriosclerotic heart 
disease and has two separate ratings of 10% each for 
arthritis, as well as several service-connected disabilities 
rated noncompensably disabling.  The Veteran's representative 
reported during the Veteran's hearing before the undersigned 
that the Veteran has been rated "100 percent VNT since 
1987".  Perhaps there was a typographical error in the 
transcript and the representative actually said "P&T" or 
permanent and total.  Regardless, the current record contains 
no documentation from VA as to whether the Veteran's current 
disability ratings equate with the "total disability 
permanent in nature from a service-connected disability" 
that is required for application of either the old or amended 
versions of 38 U.S.C.A. § 1728.

For this reason, the Board finds that a remand is necessary, 
in order that the Veteran's entire claims file may be 
associated with the medical appeal folder, and in order to 
address the question of permanence of total disability.

Moreover, because the Board must consider the application of 
the amended statutes (both 38 U.S.C.A. § 1725 and 1728), in 
addition to 38 U.S.C.A. § 1728, none of which had been 
previously considered by the agency of original jurisdiction, 
the RO must consider these laws for due process reasons.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the 
Board notes that the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code.  The law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that such law is not controlling in 
these matters, the appellant must have a fair opportunity to 
present arguments and evidence in support of his claim for 
payment or reimbursement of medical expenses.

If the Veteran is deemed to have the total disability 
permanent in nature resulting from a service-connected 
disability, the development of a medical question is 
necessary.  Specifically, whether the Veteran could have been 
transferred safely at any time between July 22 and July 28, 
2007.  See 38 C.F.R. § 17.121.  Further, the Veteran and his 
wife testified that personnel at the private hospital where 
he stayed during this period called the VA facility daily and 
was told each time that no beds were available.  This case 
was denied by the agency of original jurisdiction on the 
grounds that VA facilities were available.

Accordingly, on remand the agency of original jurisdiction 
must determine whether a VA facility was capable of accepting 
the Veteran and whether the facility agreed to accept the 
Veteran.  In addition, the agency of original jurisdiction 
must obtain documentation of reasonable attempts to transfer 
the Veteran to a Department facility or other Federal 
facility.

The issue of reimbursement for these medical expenses under 
38 U.S.C.A. § 1725 must be deferred until the matter of 
38 U.S.C.A. § 1728 eligibility is resolved as ineligibility 
under 38 U.S.C.A. § 1728 is a criteria for benefits under 
38 U.S.C.A. § 1725. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the duplicate combined health 
record (CHR) and ensure that the appellant 
has a fair opportunity to present 
arguments and evidence in support of his 
claim for payment or reimbursement of 
medical expenses.  

2.  Obtain and associate with the CHR the 
Veteran's entire claims file(s).

3.  Obtain an opinion as to whether the 
Veteran's current disability ratings 
equate with a "total disability permanent 
in nature from a service-connected 
disability".  

4.  If and only if the Veteran's current 
disability evaluation is determined to 
equate with the "total disability 
permanent in nature from a service-
connected disability," obtain a medical 
opinion as to whether the Veteran could 
have been transferred safely at any time 
between July 22 and July 28, 2007, to a VA 
facility for continuation of medical 
treatment.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with rendering the 
opinion.  The rationale for all opinions 
must be provided.

5.  Determine whether a VA facility was 
capable of accepting the Veteran and 
whether a facility agreed to accept the 
Veteran at any time between July 22 and 
July 28, 2007.  

6.  Obtain documentation of any reasonable 
attempts made by Methodist North Hospital 
to transfer the veteran to a Department 
facility or other Federal facility.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim, to 
include consideration of 38 U.S.C.A. 
§ 1728 and the October 2008 amendments to 
38 U.S.C.A. §§ 1725 and 1728.  If the 
benefit sought on appeal remains denied, 
the VAMC must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



